Exhibit 10.1
 
 
 
EXECUTIVE EMPLOYMENT AGREEMENT
This Executive Employment Agreement (“Agreement”) is entered into as of the 6th
day of February 2019 (the “Effective Date”), by and between Jeffrey McGonegal
(“Employee”) and Riot Blockchain, Inc. (the “Company”).
In consideration of the mutual covenants contained herein, the receipt and
sufficiency of such consideration is hereby acknowledged, the Company and
Employee agree as follows:
1.        Employment.
a. Employee accepts employment as the Chief Executive Officer of the Company. 
In this position, Employee shall perform such duties as are assigned by the
Company and/or as are otherwise normally associated with such position. 
Employee will report directly to the Board of Directors of the Company.
b. In carrying out Employee’s duties, Employee will exercise discretion and
independent judgment.  However, Employee’s conduct shall be consistent with, and
in the best interests of, the Company’s business goals and objectives and in
accordance with the authority and limitations on authority established in the
Company’s charter and bylaws, as well as by the Board of Directors of the
Company.
c. Employee shall prepare, in connection with services performed, all reports,
documents and correspondence necessary or appropriate under the circumstances,
all of which shall belong to the Company.  Employee shall store all reports,
documents, correspondence and data on Company designated storage and will not
archive or otherwise retain any copies or descriptions of said reports,
documents, correspondence or data.
2.         Term of Employment.  The parties acknowledge and agree that the term
of this Agreement shall extend for one (1) year from the Effective Date (the
“Term”), unless terminated in accordance with paragraph 6 of this Agreement.
3.         Extent and Place of Services.  During the Term of this Agreement,
Employee shall devote to the Company an appropriate amount of Employee’s working
time, attention, knowledge and skills as are necessary to perform the services
required hereunder, which the parties agree is substantially all, and shall not
engage in any other business, employment or consulting activities which may
interfere with Employee’s ability to completely perform the services required
hereunder without first obtaining the written consent of the Company. The
Employee’s services shall be performed in the Castle Rock, CO area.
4.         Compensation. For providing the services described herein, Employee
shall be compensated as follows during the Term:
a. Employee shall receive from the Company a prorated annual base salary of two
hundred fifty thousand dollars ($250,000.00) per year.  Such salary shall be
paid in accordance with the Company's normal and customary payroll practice.
 
 
1

--------------------------------------------------------------------------------

 
b. Employee may participate in those group medical, dental, health or disability
insurance plans or pension plans, including reimbursement for Employee’s
coverages under Medicare / Social Security plans, consistent with existing
reimbursement policy, which the Company makes available to its employees from
time to time, subject to all terms and conditions of those plans and any
amendments thereto, including without limitation, any and all provisions
concerning eligibility for participation.  Nothing in this paragraph is intended
to require the Company to offer benefits of any type, and the Company may choose
to amend or discontinue any benefit program at any time in its sole discretion.
c. Employee shall receive twenty five days of paid time off per year.
d. The Company will reimburse Employee for direct and reasonable out-of-pocket
expenses incurred by Employee in connection with the performance of Employee’s
duties under this Agreement in accordance with the Company’s employee expense
reimbursement policies as in effect from time to time, subject to any
documentary evidence or substantiation required under such policies.
5.         Restrictive Covenants.  As Chief Executive Officer of the Company,
Employee will be in a position requiring significant trust and confidence and
exposing Employee to certain confidential and proprietary information.  During
the term of this Agreement, Employee may also develop information, data and
processes to further the development of the Company’s operations.  The Company
is willing to employ Employee and permit such exposures to and development by
Employee only if Employee agrees to be bound by the covenants, restrictions,
obligations and agreements set forth in this paragraph 5 (the “Covenants”). 
Employee acknowledges that the employment benefits, rights and compensation set
forth herein represent good, valuable, fair and sufficient consideration for
such Covenants.
a. Definitions.  For purposes of this Agreement, the following terms have the
specified meanings:
i.        “Affiliate” shall mean any entity in which the Company owns, directly
or indirectly, more than a twenty-five percent (25%) interest, or any entity
that owns, directly or indirectly, more than a twenty-five percent (25%)
interest in the Company, either as a partner, member, shareholder, joint
venturer, limited liability company or other equity position or interest.
 
ii.       “Confidential Information” shall mean all confidential, proprietary,
sensitive or trade secret information relating in any way to the Company’s
business, Inventions (as defined below), Works (as defined below), the present
or prospective Field of Business (as defined below) or interests of the Company,
the Company’s products or services, or Employee’s employment with the Company,
whether in oral, written, magnetic, electronic, or visual form, including
without limitation, all information, data, and materials relating to business
policies, procedures, models, and methods; customers, customer accounts and
customer relationships; referral sources and referral relationships; business
targets and prospects; inventions, patents, trademarks, and copyrights, and
respective applications therefor; Property (as defined below); improvements,
procedures, and know-how; trade secrets; specifications and drawings; computer
software, web and software designs, graphics, content, programming, and source
code and/or object code; business, product, and consumer information; data,
research, and development; reports, forecasting, modeling, planning, and
databases; cost and pricing data; collected information and data; process flow
diagrams; bills and invoices; vendor and supplier information; products,
processes, and ideas; sales, financial, business plans, and marketing
information; financial statements; balance sheets; and all other information
that an organization such as the Company reasonably would consider proprietary
and/or confidential.
 
 
2

--------------------------------------------------------------------------------

 
 
iii.      “Field of Business” shall mean the business of (1) cyptocurrency
operations; (2) data center operations; and (3) any other field of business that
represents a material portion of the business conducted by the Company
(including its subsidiaries and Affiliates) during the Term.
 
iv.      “Property” shall mean any and all: (1) inventions, ideas, articles of
manufacture, machines, compositions of matter, methods, processes, improvements,
any new or useful arts, discoveries, contributions, findings or other tangible
or intangible concepts, trade secrets, designs, formulae, software programming,
and manufacturing techniques, whether patentable, copyrightable, or otherwise,
and all related know-how, which arises out of or relates in any way to the
present or prospective Field of Business or interests of the Company, the
Company’s products or services or Employee’s employment with the Company whether
created, conceived, reduced to practice, or contributed to, in whole or in part,
by Employee at any time during Employee’s employment with the Company or at any
time within one (1) year following Employee’s separation of employment with the
Company for any reason whatsoever (collectively, “Inventions”); (2) all works of
authorship created by Employee, in whole or in part, at any time during the
period of Employee’s employment including, without limitation, written
materials, computer programs, software, screen displays, advertising and
marketing materials, and business materials (collectively, the “Works”); and (3)
all Confidential Information.
 
v.       “Restricted Area” shall mean and include any geographic area in which
(1) the Company (including its Affiliates) does business, and (2) Employee
performs services for the Company or has supervisory authority.
 
vi.      “Trade Secret” means any Confidential Information described above,
without regard to form, which: (1) is not commonly known by or available to the
public; (2) derives economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means to other
persons who can obtain economic value from its disclosure or use; and (3) is the
subject of efforts that are reasonable under the circumstances to maintain its
secrecy.
 
 
3

--------------------------------------------------------------------------------

 
b. Covenants Against Competition and Solicitation.
i.    Employee agrees that, during the course of Employee’s employment with the
Company, Employee shall not accept alternative employment or engage in any
independent and/or separate business activity in the Field of Business in the
Restricted Area.
 
ii.    Employee agrees that, during the course of Employee’s employment with the
Company, Employee shall not without prior Board approval, which will not be
unreasonably withheld, serve on a corporate board as a board member, not to
exceed a total of one board at any one time, nor serve on a civic or non-profit
board as a board member, not to exceed a total of one such board at any one
time.
 
iii.    Employee further agrees that during the term of Employee’s employment
with the Company and for a period of three (3) months after Employee’s
employment terminates pursuant to paragraph 6 hereof for any reason, Employee
shall not:
 
(1)
in the Field of Business within the Restricted Area, solicit business from,
direct marketing activities to, or perform work relating to, any customer or
prospective customer upon whom Employee called, or for whom Employee provided
administrative or support services, on the Company’s behalf during the term of
Employee’s employment with the Company;

(2)
become engaged in or employed by, directly or indirectly, any business entity
which operates in or in any way does business in the Field of Business within
the Restricted Area; or

(3)
be the owner of more than one percent (1%) of the outstanding equity of any
business entity which operates in or in any way does business in the Field of
Business within the Restricted Area.

iv.    Employee further agrees that during the course of Employee’s employment
with the Company and for a period of three (3) months after the termination of
Employee’s employment with the Company for any reason whatsoever, Employee shall
not, directly or indirectly do the following:
 
(1)
induce any customers, including former and prospective customers, of the Company
to patronize any business entity that operates in the Field of Business within
the Restricted Area (other than the Company); or

(2)
request or advise any customers of the Company, including prospective customers,
to withdraw, curtail or cancel such customer’s business with the Company.

 
4

--------------------------------------------------------------------------------

 
c. Covenants Concerning Confidentiality.
i.     Employee acknowledges that Employee will use and/or have access to
Confidential Information, including Trade Secrets, and that such information
constitutes valuable, special and unique property of the Company.
 
ii.    Employee agrees that, during the term of Employee’s employment with the
Company, and following the termination of Employee’s employment with the Company
for any reason whatsoever, Employee shall: (1) maintain the Confidential
Information in strict confidence; (2) not use any of the Confidential
Information for any purpose whatsoever except for uses expressly authorized by
the Company that are in connection with Employee’s employment with the Company;
and (3) not disclose or divulge any Confidential Information, including Trade
Secrets, to any person, corporation, or other entity for any reason or purpose
whatsoever, except upon the direct written authorization of the Board of
Directors of the Company, and that the Company shall be entitled to seek an
injunction from a court restraining and enjoining Employee from the unauthorized
disclosure of any such information.
 
d. Ownership of Property.
i.    All Works shall be considered a “Work Made for Hire,” as that term is
defined in the United States Copyright laws and shall be owned by and for the
express benefit of the Company and the Company shall be the author of all
Works.  To the extent any Works do not qualify as a “Work Made for Hire,”
Employee hereby forever, irrevocably and unconditionally, assigns, transfers,
and conveys to the Company all rights, title, and interest in and to all such
Works.  Inventions, Trade Secrets, and trademarks, including all patent and all
other intellectual property rights therein, world-wide and without exception
shall be the property of Company and Employee will assign and does hereby assign
all rights therein to Company.
 
ii.    Employee acknowledges and agrees that the Company is the lawful and sole
and exclusive owner of all Property and that the Company owns all rights, title,
and other interests thereto.  Employee hereby forever, irrevocably and
unconditionally assigns, transfers and conveys to the Company all rights, title,
and interest in and to all of the Property including, but not limited to, all
Inventions and all copyrights, patents, trademarks, trade secrets, and all other
intellectual property rights therein, world-wide and without exception.
 
iii.    No license or other rights, whether express or implied, are granted to
Employee in any of the Property and Employee hereby disclaims the same.  Both
during Employee’s employment with the Company and at any time thereafter,
Employee shall, at no cost, fully cooperate with and assist the Company in the
procurement, protection, maintenance, and enforcement of any and all rights,
registrations, and perfections of all Property, including but not limited to,
the filing and prosecution of all applications for registration of patents,
copyrights, trademarks, and any other intellectual property rights therein. 
This shall include executing, acknowledging, and delivering to the Company all
documents, declarations, applications, affidavits, and papers necessary to
enable the Company to procure and protect such rights.
 
 
5

--------------------------------------------------------------------------------

iv.     Employee shall be required to promptly disclose all Property to the
Company.  Employee shall keep accurate records relating to the conception and
reduction to practice of all Inventions and records concerning the creation of
all Works and other Property.  Such records shall be the sole and exclusive
property of the Company and included within the definition of “Works” and
“Confidential Information,” and Employee shall surrender possession of such
records to the Company at any time upon the Company’s request.
 
e.          Surrender of Records.  Employee agrees that, on termination of
Employee’s employment pursuant to paragraph 6 for any reason, Employee will
surrender to the Company in good condition all records, files, and other
property of the Company in Employee’s custody or possession including, without
limitation, all Property, including Confidential Information, Inventions, and
Works, and all records, information, and documents relating thereto, as well any
other information concerning the Company’s business that Employee acquired
during Employee’s employment with the Company, and Employee shall not retain or
possess any copies of the same.  Employee will turn over all account
information, logon IDs and passwords to cloud-based storage containing Property
and any records, files, documents or information described in the immediately
preceding sentence. The parties agree and acknowledge that the computer(s) and
cell phone being used by Employee are Employee’s personal property, but that any
data or files of the Company stored on such computer(s) or cell phone remains
the property of the Company.  If and when the employment relationship is
terminated, and upon the Company’s request, Employee shall submit to an exit
interview at a place and time to be designated by the Company.  The Company has
the right to request that Employee bring all items referenced in this paragraph
5(e) to the exit interview.  The Company shall reimburse Employee for reasonable
travel costs associated with attending the exit interview.
f. Interference with Company’s Employees.  Employee further agrees that, during
the Term of Employee’s employment with the Company and for a period of three (3)
months after the termination of Employee’s employment with the Company pursuant
to paragraph 6 for any reason, Employee shall not, directly or indirectly:
i.   induce or attempt to induce any employee of the Company (including its
subsidiaries and Affiliates) to terminate his or her employment with the
Company;
 
ii.   interfere with or attempt to disrupt the relationship existing between the
Company (including its subsidiaries and Affiliates) and its respective
employees; or
 
iii.  solicit, hire or assist in the solicitation or hiring away of any employee
of the Company (including its subsidiaries and Affiliates) to become an employee
of any other business entity with which Employee is associated.
 
6

--------------------------------------------------------------------------------

 
g. Duration of Covenants.  In the event that the Company commences an action in
any court of law to enforce any of the Covenants, the running of any time period
or limitation applicable to such Covenants shall be suspended and tolled pending
final resolution of such legal action.  The running of any unexpired time period
shall resume either on the date when final judgment is rendered or when all
appeals taken therefrom are concluded, whichever shall occur later. 
Additionally, the time period for Employee’s performance of any Covenants under
this Agreement shall also be extended by any period of time that Employee is in
breach of such Covenants.
h. Modification.  No modification of the Covenants shall be valid unless such
modification is in writing and signed by Employee and a duly authorized
representative of the Company.  If, however, any of the Covenants is held by a
court to be unenforceable and/or overbroad, the parties acknowledge and agree
that the defective term(s) shall be modified, but only to the extent necessary
to comply with applicable law(s).
i. Disclosure to Prospective Employer.  Employee agrees that, should Employee’s
employment terminate pursuant to paragraph 6 for any reason, Employee will
disclose the terms of the Covenants to any persons, corporations or other
entities with whom Employee seeks employment or an engagement as a provider of
services for compensation that operates in the Field of Business within the
Restricted Area.  Employee also recognizes that the Company has the reasonable
right to make these Covenants known to others.
j. Representations and Warranties.
i.   Employee represents and warrants that he is under no agreements,
limitations, or restrictions of any kind whatsoever that would interfere with
him providing services in connection with his employment with the Company,
including without limitation, non-compete agreements, non-solicitation
agreements, invention agreements, work-for-hire agreements, or any similar
agreements or arrangements with third parties.
 
ii.   Employee shall immediately notify the Company of any issues that arise
that could conflict with the representations, warranties, and obligations set
forth herein, including without limitation, any demands, claims, notices, or
requests made by third parties that could adversely impact Employee’s ability to
perform for the Company
 
iii.   Employee agrees to indemnify, defend, and hold the Company harmless
against any claims by third parties alleging that Employee’s employment with the
Company hereunder constitutes unlawful activity, breaches an obligation of
Employee, or otherwise subjects the Company to potential liability as a result
of such employment.  The provisions in this paragraph shall survive termination
of Employee’s employment and/or this Agreement for any reason.
 
k. Affiliates.  Employee may, from time to time at the direction of the Company,
render services to its Affiliates and thereby be exposed to Confidential
Information and Trade Secrets owned by them.  The Covenants made by Employee
shall be for the benefit of the Company and its Affiliates.  Accordingly, this
Section 5 may be enforced by either or all of the Company or its Affiliates.
 
 
7

--------------------------------------------------------------------------------

l. Enforcement of Covenants.
i.            Right to Injunction.  Employee acknowledges that a breach of any
of the Covenants will cause irreparable damage to the Company with respect to
which the Company's remedy at law for damages will be inadequate.  Therefore, in
the event of breach or anticipatory breach of the Covenants, in addition to
remedies otherwise available to it at law or equity, Employee and the Company
agree that the Company shall be entitled to injunctions, both preliminary and
permanent, enjoining or restraining such breach or anticipatory breach. 
Employee acknowledges and agrees that an injunction may be issued by any court
of competent jurisdiction without requiring the Company to post any bond, in
addition to remedies otherwise available to the Company at law or in equity.  No
remedy herein conferred upon any party is intended to be exclusive of any other
remedy, and each and every such remedy shall be in addition to any other remedy
existing at law or in equity.
 
ii.           Reimbursement following Breach.  In the event that any court
enters a final, non-appealable judgment that Employee has breached any of the
Covenants, Employee shall reimburse the Company for any payments it makes
pursuant to this Agreement subsequent to such breach.  Any such reimbursements
shall be in addition to any damages in the Company’s favor that the court may
impose upon Employee.
 
iii.          Recovery of Costs.  In the event that the Company commences an
action in any court to enforce any of the Covenants, the party against whom the
court finds shall pay all expenses associated with such enforcement, including
reasonable attorneys’ fees.
 
m. Independent Covenants.  The Covenants shall be construed as agreements
independent of any other provision in this or any other agreement by, between,
among, or affecting the Company and Employee, and the existence of any claim or
cause of action of Employee against the Company, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement of the
Covenants in this Agreement.
n. Survival.  Any obligations set forth in this Agreement that may require
Employee to take or refrain from taking certain actions after the termination of
his employment or this Agreement, including without limitation, the Covenants,
shall survive the termination of Employee’s employment and/or this Agreement for
any reason.  This paragraph 5(n) and the representations, covenants, warranties,
indemnifications, and restrictions contained within this Agreement shall survive
termination of Employee’s employment or this Agreement for any reason.
6.         Termination.
a. This Employment Agreement and Employee’s employment hereunder may be
terminated by the Company at any time and in its sole discretion without notice
upon the occurrence of one or more of the following events (each of which shall
be a termination event for “Cause”):
 
8

--------------------------------------------------------------------------------

 
i.     Employee fails to comply with the policies, standards, and regulations
that the Company, in its sole discretion, establishes and/or implements during
Employee’s employment;
 
ii.    Employee commits any act of fraud, dishonesty or other acts of misconduct
in the rendering of services on behalf of the Company;
 
iii.   Employee fails to faithfully, diligently or properly comply with the
provisions of this Agreement and the reasonable requests of the person(s) to
whom Employee reports;
 
iv.   Employee fails to adequately perform to Company’s reasonable satisfaction
the usual and customary duties of Employee’s employment, those duties typically
associated with Employee’s position, and/or those duties or expectations
assigned by Company;
 
v.    Employee breaches any term of this Agreement; and/or
 
vi.   Employee is convicted of a felony or commits any act which damages the
reputation or causes public embarrassment to the Company, as determined in the
sole discretion of the Board of Directors of the Company.
 
b. The Company may terminate this Agreement and Employee’s employment hereunder
without Cause by providing written notice of termination to Employee thirty (30)
days in advance.  For purposes of this Agreement “without Cause” shall mean any
termination by the Company other than by reason of Employee’s death or
disability that is not a termination for Cause as described and in accordance
with paragraph 6(a) above.
c. Employee may terminate this Agreement and Employee’s employment hereunder
following written notice to the Company upon the occurrence of any of the
following events or conditions (each of which shall be a termination event for
“Good Reason”):
i. A material diminution in Employee’s base salary or employment benefits;
 
ii. A material breach of this Agreement by the Company;
 
iii. A material diminution in Employee’s title, authorities, responsibilities,
or duties;
 
iv. A relocation of Employee’s primary work location by more than 50 miles from
its then current location;
 
v. Company ceases its business operations; and/or
 
9

--------------------------------------------------------------------------------

 
vi.   A Change of Control (as defined below) of the Company.
 
Notwithstanding the foregoing, Employee may not terminate this Agreement or
Employee’s employment hereunder for Good Reason without first providing the
Company written notice of the event, condition or conditions constituting Good
Reason, which notice must be given no later than thirty (30) days after the date
on which the event, condition or conditions constituting Good Reason first
occurs.  Upon the giving of such notice, the Company shall have a period of
thirty (30) days during which it may remedy the event or condition(s), and if so
remedied, Employee may not terminate this Agreement or Employee’s employment
hereunder for Good Reason on the basis of any remedied event or condition(s). 
If Employee fails to so comply with the immediately preceding two sentences of
this paragraph 6(c), such termination shall not be considered a termination for
Good Reason.  For purposes of this paragraph 6(c), a “Change of Control” means
either: (1) the acquisition of the Company by another entity by means of any
transaction or series of related transactions (including, without limitation,
any reorganization, merger or consolidation or unit transfer, but excluding any
such transaction effected primarily for the purpose of changing the domicile of
the Company), unless the Company’s owners of record immediately prior to such
transaction or series of related transactions hold, immediately after such
transaction or series of related transactions, at least fifty percent (50%) of
the voting power of the surviving or acquiring entity; or (2) a sale of all or
substantially all of the assets of the Company.
d. Employee may terminate this Agreement and Employee’s employment hereunder
without Good Reason by providing written notice of termination to the Company
thirty (30) days in advance.  For purposes of this Agreement “without Good
Reason” shall mean any termination by Employee that is not termination for Good
Reason as set forth and in accordance with paragraph 6(c) above.
e. Notwithstanding anything to the contrary elsewhere herein, upon termination
or expiration of this Agreement and Employee’s employment hereunder, Employee
shall be entitled to receive from the Company only the following compensation
and benefits, and shall not be entitled to any further compensation or benefits:
i.    If the Company terminates this Agreement and Employee’s employment
hereunder for Cause, Employee terminates this Agreement and Employee’s
employment hereunder without Good Reason, or this Agreement terminates by
expiration because Employee or Company elect not to renew it in accordance with
paragraph 2, then, within thirty (30) days of termination or expiration, the
Company shall pay Employee (1) all base salary through the date of termination
or expiration; and (2) any outstanding expense reimbursement payments then due
to Employee as of the date of termination or expiration.
 
ii.    If the Company terminates this Agreement and Employee’s employment
hereunder without Cause, Employee terminates this Agreement and Employee’s
employment hereunder for Good Reason (except for a Change of Control), or this
Agreement terminates due to Employee’s death or disability, then, within thirty
(30) days of termination or expiration, the Company shall pay Employee (1) all
base salary through the date of termination or expiration; (2) any outstanding
expense reimbursement payments then due to Employee as of the date of
termination or expiration; and (3) separation pay, which shall vary depending on
the length of the Term: if the Term of this Agreement is between three (3) and
six (6) months, Company will pay employee eighteen thousand seven hundred and
fifty dollars and zero cents ($18,750.00) in additional cash compensation, plus
forty three thousand seven hundred fifty dollars and zero cents ($43,750.00) of
value in restricted stock under the Company’s 2017 Equity Incentive Plan or a
successor plan (the “Plan”) ; if the Term of this Agreement is between six and
(6) and nine (9) months, Company will pay employee thirty seven thousand five
hundred dollars and zero cents ($37,500.00) in additional cash compensation,
plus eighty seven thousand five hundred dollars and zero cents ($87,500.00) of
value in restricted stock under the Plan; if the Term of this Agreement is
between nine and (9) and twelve (12) months, Company will pay employee fifty six
thousand two hundred fifty dollars and zero cents ($56,250.00) in additional
cash compensation, plus one hundred and thirty one thousand two hundred fifty
dollars and zero cents ($131,250.00) of value in restricted stock under the
Plan; if the Term of this Agreement reaches twelve (12) months, Company will pay
employee seventy five thousand dollars and zero cents ($75,000.00) in additional
cash compensation, plus one hundred seventy five thousand dollars and zero cents
($175,000.00) of value in restricted stock under the Plan.
 
 
10

--------------------------------------------------------------------------------

 
iii.    If Employee terminates this Agreement and Employee’s employment
hereunder for a Change of Control, then, within thirty (30) days of termination,
the Company shall pay Employee (1) all base salary through the Term of this
Agreement; (2) any outstanding expense reimbursement payments then due to
Employee as of the date of termination; and (3) separation pay in the amount of
seventy five thousand dollars and zero cents ($75,000.00) in additional cash
compensation, plus one hundred seventy five thousand dollars and zero cents
($175,000.00) of value in restricted stock under the Plan.
 
7.       Miscellaneous.
a. The paragraph headings in this Agreement are for convenience only and are not
intended to govern, limit or affect the meanings of the paragraphs.  Singular
and plural nouns and pronouns shall mean the singular or plural and the
masculine, feminine, or neuter genders as permitted by the context in which the
words are used.
b. The Company may withhold from any compensation or benefits payable hereunder,
all applicable federal, state, local or other taxes and make any other
deductions permitted by law.
c. This Agreement constitutes the entire understanding between Employee and the
Company with respect to the subject matter hereof and supersedes any and all
prior understandings and agreements, written or oral, with respect to the
subject matter hereof.  The parties are not relying upon any representations or
promises not set forth in this Agreement.  Except as provided in paragraph 5(h),
this Agreement may not be amended or modified except in a writing signed by both
parties.
 
11

--------------------------------------------------------------------------------

 
d. Failure to insist upon strict compliance with any of the terms, covenants, or
conditions set forth in this Agreement shall not be deemed a waiver of such
term, covenant, or condition, nor shall any waiver or relinquishment of any
right or power hereunder at any one or more times be deemed a waiver or
relinquishment of such right or power at any other times.  No waiver by the
Company of a breach by Employee of any provision of this Agreement shall be
binding upon the Company unless the same is in writing, signed by a duly
authorized representative of the Company, and any such waiver shall not operate
or be construed as a waiver of any subsequent breach.
e. If it is determined that any of the provisions of this Agreement is invalid
or unenforceable, the remaining provisions shall survive and be given full force
and effect.
f. The Company may assign this Agreement and, if assigned, the assignee has the
right to seek enforcement of the Agreement.  Employee shall not be authorized to
assign this Agreement.
g. All notices required to be given under this Agreement shall be in writing,
shall be effective upon receipt, and shall be delivered to the addressee either
in person or mailed by certified mail, return receipt requested.
h. This Agreement shall be governed by the laws of the State of Colorado.  Any
claim arising under this Agreement shall be brought in a state or federal court
of competent jurisdiction located in Denver, Colorado.  However, to the extent
the Company seeks injunctive relief to enforce any of the Covenants, the Company
shall have the right, in its sole discretion, to elect to pursue equitable
relief in any jurisdiction in which a breach of the Covenants occurred.  Should
any litigation arise from an alleged breach of this Agreement, the prevailing
party shall be entitled to recover from the non-prevailing party, in addition to
all other legal and/or equitable remedies, the costs of litigation, including
reasonable attorneys’ fees.
i. This Agreement and any payment, distribution or other benefit hereunder shall
comply with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), or an exemption or exclusion therefrom, as well
as any related regulations or other guidance promulgated by the U.S. Department
of the Treasury or the Internal Revenue Service (“Section 409A”), to the extent
applicable, and shall in all respects be administered in accordance with Section
409A.  To the extent any provision or term of this Agreement is ambiguous as to
its compliance with Section 409A, the provision or term will be interpreted in
such a manner so that such provision or term and all payments hereunder comply
with Section 409A.  Any provision that would cause this Agreement or a payment,
distribution or other benefit hereunder to fail to satisfy the requirements of
Section 409A shall have no force or effect and, to the extent an amendment would
be effective for purposes of Section 409A, the parties agree that this Agreement
shall be amended to comply with Section 409A.  Such amendment shall be
retroactive to the extent permitted by Section 409A.  For purposes of this
Agreement, Employee shall not be deemed to have terminated employment unless and
until a separation from service (within the meaning of Treasury Regulation
Section 1.409A-1(h)) has occurred.  Each payment under paragraph 6(e) of this
Agreement shall be treated as a separate payment for purposes of Section 409A.
 
12

--------------------------------------------------------------------------------

 
j. Employee acknowledges that Employee has thoroughly read the terms of this
Agreement and was aware of Employee’s right to seek advice of counsel before
signing.  Employee further acknowledges that, by signing this Agreement,
Employee knowingly and voluntarily consents to the terms contained herein.
k. This Agreement may be executed in one or more counterparts, each of which
when executed shall be deemed to be an original and such counterparts together
shall constitute one and the same Agreement.  Signing of this Agreement and
transmission of the signed Agreement by facsimile or electronic document
transfer will be acceptable and binding upon the parties as of the Effective
Date.
The undersigned have executed this Agreement and this Agreement shall be
effective as of the Effective Date.
COMPANY


RIOT BLOCKCHAIN, INC.


By: /s/ Remo Mancini
Name: Remo Mancini
Title: Chairman of the Board


EMPLOYEE


JEFFREY MCGONEGAL


/s/ Jeffrey McGonegal


 
13